SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2016 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of the summary of the payment notice related to the Company’s Fixed Rate Series I Notes in a principal amount ofU$S 150,000,000, due 2017. Irsa Inversiones y Representaciones Sociedad Anónima. (IRSA) Fixed Rate Series II Notes in a principal amount ofU$S 150,000,000, due 2017 Irsa Inversiones y Representaciones Sociedad Anónima (IRSA) informs that onFebruary 02, 2016, will start the payment of theeighteenth installment of interests related to its Series I Notes issued onFebruary 02, 2007. Payment Agent: The Bank of New York Mellon Date of effective payment: February02, 2016 Number of service to be paid: Eighteenthinstallment of interests. Period comprised by the payment: August02, 2015 /February 02,2016 Concept of payment: Interests (100%). Payment Currency: U$S(U.S. Dollar). Capital Outstanding: U$S150,000,000 Annual Nominal Interest: 8.50% Amount of interest being paid: U$S6,375,000 Interests will be paid to the people at whose name the Notes were registered as ofJanuary18, 2016 in the registry held by the Register Agent. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Inversiones y Representaciones Sociedad Anónima January 26, 2016 By: /s/Saúl Zang Saúl Zang Responsible for the Relationship with the Markets
